 

Monaker Group, Inc. 8-K [mkgi-8k_122217.htm]

 

Exhibit 10.1

 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is made by and between Monaker
Group, Inc., a Nevada Corporation (“Monaker”), on the one hand, and RealBiz
Media Group, Inc., a Delaware Corporation (“RealBiz”) and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company
(“AST”), on the other hand, and is further joined by NestBuilder.com Corp., a
Nevada Corporation (“NestBuilder”), and entered into as of the date of the
signature of the last party to sign it (the “Effective Date”).

 

WHEREAS, prior to November 2016, Monaker owned 44,470,101 issued and outstanding
shares of Series A Convertible Preferred stock held in RealBiz (“Preferred
Stock”) and 10,559,890 issued and outstanding shares of common stock held in
RealBiz (“Common Stock”);

 

WHEREAS, RealBiz filed a lawsuit against Monaker for alleged monies owed on
inter-company balances in the United States District Court Southern District of
Florida, Case No. 0:16-cv-61017-FAM and Monaker filed an answer, affirmative
defenses and a counterclaim (“Federal Lawsuit One”);

 

WHEREAS, RealBiz instructed AST, RealBiz’s stock transfer agent, to freeze
Monaker’s account to prevent any future conversions of the Preferred Stock;

 

WHEREAS, Monaker instructed RealBiz and AST to transfer 833,300 shares of the
Common Stock of RealBiz to Brian Bernardo/213996 Ontario Inc. and 1,399,960
shares of the Common Stock of RealBiz to Paul Schmidt/1500985 Ontario Ltd., John
Markun, and Glenn Woolfrey (“Transfer Request”);

 

WHEREAS, Monaker filed a lawsuit against RealBiz and AST for damages and
injunctive relief for failing to execute the Transfer Request at the instruction
of RealBiz in the Circuit Court of the 17th Judicial Circuit in and for Broward
County, Florida, Case No. CACE-16-019818 and RealBiz and AST filed an answer and
affirmative defenses (“Broward Lawsuit”);

 

WHEREAS, RealBiz notified Monaker that the RealBiz board of directors voted to
unilaterally terminate and cancel the Preferred Stock and Common Stock due to
the issuance of shares in excess of the number of shares authorized by the
Certificate of Amendment to the Certificate of Designations, Number, Voting
Powers, Preferences and Rights of Series A Convertible Preferred Stock of
RealBiz Media Group, Inc. filed on October 14, 2014 with the State of Delaware,
Secretary of State (“Certificate”);

 

WHEREAS, Monaker, in response, advised RealBiz that the Certificate contained a
scrivener’s error concerning the conversion ratio;

 



 

 

 

WHEREAS, Monaker filed a lawsuit against RealBiz for damages and injunctive
relief and against AST for declaratory relief for following the instruction of
RealBiz to terminate and cancel the Preferred Stock and Common Stock in the
United States District Court Southern District of Florida, Case No.
1:16-cv-24978-DLG and RealBiz and AST filed answers and affirmative defenses.
(“Federal Lawsuit Two”);

 

WHEREAS, RealBiz and NestBuilder have entered into that certain Contribution and
Spin-Off Agreement, dated as of October 27, 2017, between NestBuilder, RealBiz,
Alex Aliksanyan, and Anshu Bhatnagar for purposes of Section 2.3 only (“Spin Off
Agreement”) for the spin-off of RealBiz’s real estate division into NestBuilder
and to allow for RealBiz to commence a new food distribution business called
Verus Foods;

 

WHEREAS, Monaker does not object to the spin-off of RealBiz’s real estate
division into NestBuilder and allowing RealBiz to commence a new food
distribution business called Verus Foods;

 

WHEREAS, RealBiz has acknowledged and agreed that all shareholders of the
spun-off real estate division of RealBiz shall be the same shareholders of the
new entity, NestBuilder;

 

WHEREAS, Monaker filed a lawsuit against RealBiz in the Court of Chancery of the
State of Delaware, Case No. 2017-189 for the inspection of RealBiz’s books and
records (“Delaware Lawsuit”);

 

WHEREAS, Monaker filed a lawsuit against certain prior and current directors of
RealBiz (Alex Aliksanyan, Thomas Grbelja, Keith White, Warren Kettlewell, and
Anshu Bhatnagar) and AST in the Court of Chancery of the State of Delaware, Case
No. 2017-0351 for damages for breach of fiduciary duties and against AST for
aiding and abetting those breaches (“Directors’ Lawsuit”);

 

WHEREAS, RealBiz has issued 268,463,516 shares of common stock, 100,000 shares
of Series A preferred stock convertible into 5,000 shares of common stock, and
160,000 shares of Series C preferred stock convertible into 16,000,000 shares of
common stock totaling 284,458,516 shares of common stock on a fully-diluted
basis as of December 15, 2017 (“Issued Shares”); and

 

WHEREAS, the parties wish to enter into a global settlement of their claims and
resolve all matters that could be alleged between them.

 



2 

 

 

NOW, THEREFORE, in consideration of the promises, agreements, covenants and
representations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.            Recitals - The above whereas clauses of this Agreement are
incorporated into this Agreement by this reference.

 

2.            Agreements

 

(a)Upon the Effective Date, Monaker shall pay NestBuilder $100,000 by delivering
the proceeds in trust to RealBiz’s counsel in Federal Lawsuit One, Brian M.
Torres of Brian M. Torres, P.A.;

 

(b)Upon the Effective Date, Monaker shall instruct AST to issue 13,000 shares of
Monaker common stock (restricted with a 6-month hold period) to NestBuilder and
to issue an additional 7,000 shares of Monaker common stock (restricted with a
6-month hold period) to an individual or entity designated by RealBiz through
its counsel of record, Cody German of Cole Scott & Kissane, P.A.;

 

(c)Upon the Effective Date, RealBiz shall reinstate the 44,470,101 shares of
Series A Convertible Preferred Stock and ratify all rights under the
Certificate, as reformed and amended herein;

 

(d)Upon the Effective Date, RealBiz shall instruct AST to reinstate and AST
shall reinstate the Common Stock;

 

(e)After the Common Stock is reinstated, RealBiz shall instruct AST to honor and
AST shall honor the Transfer Request for the 2,233,260 shares of RealBiz common
stock from the Common Stock and the balance of the Common Stock shall be
transferred to NestBuilder, and within five (5) days of the Common Stock being
reinstated, NestBuilder shall transfer ownership of 1,665,326 shares of RealBiz
Common stock to an individual or entity designated by RealBiz through its
counsel of record, Cody German of Cole Scott & Kissane, P.A.;

 

(f)Upon the Effective Date, RealBiz agrees that it is bound by the Certificate,
as reformed and amended herein;

 



3 

 

 

(g)The Certificate shall be amended by filing a Certificate of Amendment to the
Certificate to (i) correct the scrivener’s error to reflect that each share of
Series A Convertible Preferred Stock shall be convertible into 1 share of
RealBiz’s common stock, (ii) reflect the removal of any dividend obligations
therein which were previously released by Monaker, (iii) provide for an
anti-dilution provision in favor of Monaker upon the issuance of any shares of
RealBiz common stock or preferred stock or convertible debt which is convertible
into shares of RealBiz’s common stock at a price per share below $0.05 after
December 15, 2017 and (iv) provide for additional voting rights for Monaker upon
the same terms and conditions as set forth in Section 2(j) hereof, irrespective
of whether RealBiz issues shares as required pursuant to Section 2(j) hereof;

 

(h)Upon the Effective Date or as soon as NestBuilder is authorized to distribute
stock pursuant to the Spin Off Agreement, NestBuilder shall promptly issue to
Monaker 44,470,101 shares of NestBuilder common stock (which Monaker is entitled
to in connection with the Distribution (as defined in the Spin Off Agreement and
incorporated herein by reference) if Monaker had converted all of its Preferred
Stock into RealBiz common stock immediately prior to the Distribution). In the
event the Distribution that is finalized for all RealBiz preferred shareholders
exceeds the ratio of one (1) preferred share in RealBiz into one (1) common
share in NestBuilder, Monaker shall be entitled to no less than such additional
consideration or compensation as is granted to preferred shareholders when the
Distribution is finalized; provided, however, in no event shall Monaker be
entitled to duplicate its rights and entitlements under this Agreement and the
Certificate, as amended.

 

(i)In the event NestBuilder does not cause a Distribution to occur but
determines to liquidate the assets and liabilities of NestBuilder as set forth
in the Spin Off Agreement, then Monaker shall be entitled to its liquidation
preference as provided for in the Certificate.

 

4 

 

(j)Upon the Effective Date, RealBiz agrees that pursuant to the Certificate, as
amended, RealBiz shall issue additional shares of its common stock to Monaker
such that Monaker shall maintain the same percentage of ownership in RealBiz as
equal to the total number Issued Shares, plus shares owned by Monaker, plus an
additional 95,000 shares of RealBiz common stock in connection with the
reformation of the Certificate applying to the issued Series A Preferred Stock
prior to the Effective Date, plus the Common Stock as the denominator in the
calculation. Accordingly, Monaker presently owns 13.10% (44,470,101/(284,458,516
+ 44,470,101 + 95,000 + 10,559,890)) of RealBiz common stock and if RealBiz
issues shares of common stock or preferred stock with conversion rights
resulting in shares of common stock priced below $0.05 per share after December
15, 2017, RealBiz shall then issue additional shares of RealBiz common stock
within five (5) business days to Monaker for Monaker to maintain the same 13.10%
ownership in RealBiz as existed prior to issuing additional shares, excluding
any shares which may have been issued at or above $0.05 per share and including
same in the denominator in the calculation for determining Monaker’s ownership
percentage.

(k)Within three (3) business days after the Effective Date, AST and Monaker
shall enter into AST’s standard services agreement for reverse split exchanges
(“Reverse Split Agreement”) and AST agrees to waive its standard termination fee
and to cap its fees for services under the Reverse Split Agreement at $10,000.00
for Monaker.

 

3.            Dismissal of Lawsuits

 

(a)In connection with the execution of this Agreement, and no later than five
(5) business days following the receipt by RealBiz of the consideration
referenced in Section 2(a) and following the instructions given to AST in 2(b)
above, RealBiz, through its counsel, shall file a Joint Stipulation of Dismissal
with Prejudice and submit an agreed order granting and approving same in Federal
Lawsuit One to effectuate a dismissal of all claims between the parties with
prejudice, with each party bearing their own costs and expenses, including, but
not limited to, attorneys’ fees, except RealBiz shall pay for AST’s legal fees
in connection with Federal Lawsuit One, Federal Lawsuit Two and Broward Lawsuit
vis-a-vis their indemnity obligations.

 



5 

 

 

(b)In connection with the execution of this Agreement, and no later than five
(5) business days following confirmation by Monaker of the consideration
referenced in Sections 2(c) thru 2(k) above, Monaker, through its counsel, shall
file a Joint Stipulation of Dismissal with Prejudice and submit an agreed order
granting and approving same in Federal Lawsuit Two to effectuate a dismissal of
all claims between the parties with prejudice, with each party bearing their own
costs and expenses, including but not limited to, attorneys’ fees; provided
that, the United States District Court Southern District of Florida shall
reserve the right to enforce the terms of this Agreement. NestBuilder, as a
non-party to Federal Lawsuit Two, hereby waives any objections to venue and to
personal jurisdiction in any such enforcement action.

 

(c)In connection with the execution of this Agreement, and no later than five
(5) business days following confirmation by Monaker of the consideration
referenced in Sections 2(c) thru 2(k) above, Monaker, through its counsel, shall
file a Joint Stipulation of Dismissal with Prejudice and submit an agreed order
granting and approving same in Broward Lawsuit to effectuate a dismissal of all
claims between the parties with prejudice, and with each party bearing their own
costs and expenses, including but not limited to attorneys’ fees.

 

(d)In connection with the execution of this Agreement, and no later than ten
(10) business days following confirmation by Monaker of the consideration
referenced in Sections 2(c) thru 2(k) above, Monaker, through its counsel, shall
file a Joint Stipulation of Dismissal with Prejudice and submit an agreed order
granting and approving same in Delaware Lawsuit and Directors’ Lawsuit to
effectuate a dismissal of all claims with prejudice, and with each party bearing
their own costs and expenses, including but not limited to, attorneys’ fees.

 

4.            Certificate. The Certificate, a copy of which is attached hereto
as Exhibit “1” and incorporated herein by reference, is hereby ratified by
RealBiz as a legally binding and enforceable contract with Monaker concerning
Monaker’s preferred rights therein, as amended pursuant to Section 2(g) hereof,
and RealBiz acknowledges and agrees to be bound by the terms therein, as amended
herein.

 

5.            Representations and Warranties. Each party herein represents and
warrants to the other that it is aware of no other party having an interest in,
nor has it assigned, hypothecated or otherwise transferred any interest in the
claim or claims which are the subject of this Agreement, and, other than AST,
each party hereby agrees to indemnify and hold harmless the other party from any
liability, claims, demands, obligations, damages, costs, expenses and attorney’s
fees as a result of anyone asserting such interest, assignment, hypothecation or
transfer. Each signatory additionally warrants that she/he is authorized to
enter into and execute this Agreement on behalf of the party whom she/he is
signing. AST is not required to indemnify any party to this Agreement, and AST
does not waive any contractual indemnity rights or obligations that may be owed
to AST by other parties to this Agreement.

 



6 

 

 

6.            RealBiz Release. RealBiz hereby forever releases, remises and
discharges Monaker and AST and their respective employees, officers, directors
and affiliates of and from any and all claims, sanctions, damages, demands,
suits, debts, actions or causes of action of any kind relating to Federal
Lawsuit One, Federal Lawsuit Two, Broward Lawsuit, Delaware Lawsuit, Directors’
Lawsuit or any other matter between the parties to this Release that arose or
conceivably existed at any point before and including the date of this
Agreement; however, nothing in this Release shall discharge, apply to, or impact
the parties’ rights to honor their obligations specifically set forth under this
Agreement.

 

7.            Monaker Release. Monaker hereby forever releases, remises and
discharges RealBiz and all of the individually named directors in the Directors’
Lawsuit, NestBuilder and AST and their respective employees, officers, directors
and affiliates of and from any and all claims, sanctions, damages, demands,
suits, debts, actions or causes of action of any kind relating to Federal
Lawsuit One, Federal Lawsuit Two, Broward Lawsuit, Delaware Lawsuit, Directors’
Lawsuit or any other matter between the parties to this Release that arose or
conceivably existed at any point before and including the date of this
Agreement; however, nothing in this Release shall discharge, apply to, or impact
the parties’ rights to honor their obligations specifically set forth under this
Agreement.

 

8.            AST Release. AST hereby forever releases, remises and discharges
RealBiz and Monaker and their respective employees, officers or directors and
affiliates of and from any and all claims, sanctions, damages, demands, suits,
debts, actions or causes of action of any kind relating in any manner to Federal
Lawsuit One, Federal Lawsuit Two, Broward Lawsuit, Delaware Lawsuit, Directors’
Lawsuit or any other matter between the parties to this Release that arose or
conceivably existed at any point in time before and including the date of this
Agreement; however, nothing in this Release shall discharge, apply to, or impact
the parties’ rights to honor their obligations specifically set forth under this
Agreement.

 



7 

 

 

9.            NestBuilder Release. NestBuilder hereby forever releases, remises
and discharges Monaker and AST and their respective employees, officers or
directors and affiliates and from any and all claims, sanctions, damages,
demands, suits, debts, actions or causes of action of any kind relating to
Federal Lawsuit One, Federal Lawsuit Two, Broward Lawsuit, Delaware Lawsuit,
Directors’ Lawsuit or any other matter between the parties to this Release that
arose or conceivably existed at any point before the date of this Agreement;
however, nothing in this Release shall discharge, apply to, or impact the
parties’ rights to honor their obligations specifically set forth under this
Agreement.

 

10.          Construction of Agreement. All parties are sophisticated parties,
and this Agreement shall not be construed in favor of or against any party
merely because that party or its attorney drafted any portion of this Agreement.

 

11.          No Admission of Liability. The settlement evidenced by this
Agreement is not an admission of liability or wrongdoing or noncompliance with
any federal, state, city or local rule, ordinance, statute, contract, public
policy or any unlawful conduct or breach of any duty whatsoever by any party.
This is a compromise settlement of a dispute.

 

12.          Successors and Assigns. This Agreement shall inure to the benefit
of and shall be binding upon the respective successors and assigns of each of
the parties hereto.

 

13.          Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties pertaining to the matters addressed herein, and
supersedes any prior agreements between them. None of the parties, nor anyone
acting on its behalf, has made any representations, statements, or opinions to
induce the execution of this Agreement other than as expressly set forth in this
Agreement.

 

14.          Amendments; Waivers. Any term of this Agreement may be amended, and
the performance or observance by a party of any term of this Agreement or the
continuance of any default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with – but only with – the
written consent of all parties. This Agreement cannot be changed or terminated
orally or through any course of conduct. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. The
failure of any party to enforce any term, provision, condition, or obligation of
this Agreement shall not be, or be construed as, a waiver thereof, nor shall any
custom or practice that may develop between the parties in the course of
administering this Agreement be construed to waive or to lessen the right to
insist upon the strict performance of any term, provision, or condition hereof,
or to exercise any rights. No notice to or demand upon any party shall entitle
such party to other or further notice or demand in similar or other
circumstances.

 



8 

 

 

15.          Agreement to Cooperate. Each of the parties hereto agree that they
will execute and deliver all such documents and instruments as may be necessary
and appropriate to effectuate the terms hereof.

 

16.          Attorney’s Fees. Each party will bear its own fees and costs in
relation to the disputes referenced herein, and in connection with the
negotiation and execution of this Agreement. However, except as it relates to
AST for which RealBiz shall remain responsible for any fees under this provision
vis-a-vis their indemnity obligations, if any legal action or other proceeding
is brought for the enforcement of this Agreement, the prevailing party or
parties shall be entitled to recover reasonable attorneys’ fees, and other costs
incurred in that action or proceeding, in addition to any other relief to which
it may be entitled from the non-prevailing party or parties.

 

17.          Attorney Representation. All parties hereto acknowledge that they
have each been represented by independent counsel of their own choice throughout
all of the negotiations which preceded and resulted in the execution of this
Agreement.

 

18.          Construction. The singular includes the plural, and the plural
includes the singular. Pronouns stated in the masculine, feminine or neuter
genders shall include each of the masculine, feminine, and neuter genders.
Captions or headings are inserted for convenience, reference, and identification
purposes only, and shall not control, define, limit, or otherwise materially
affect the interpretation of this Agreement.

 

19.          Applicable Law. As it relates solely to AST, this Agreement shall
be construed under the laws of the State of New York, without regard to choice
of laws principles.

 

20.          Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made, and received only when personally delivered or upon actual receipt
of registered or certified mail, postage prepaid, return receipt requested, or
by a nationally recognized overnight courier service, addressed as set forth
below: 



9 

 



If to the Monaker –

Monaker Group, Inc.

Attention: William Kerby, Chairman and CEO

2690 Weston Road, Suite 200

Weston, Florida 33331

 

With copy to:

 

Jose A. Loredo, Esquire

Carlton Fields Jorden Burt, P.A.

Miami Tower | Suite 4200

100 S.E. Second Street

Miami, FL 33131

 

If to RealBiz –

 

RealBiz Media Group, Inc.

Attention: Anshu Bhatnagar, President

9841 Washingtonian Boulevard, #390

Gaithersburg, MD 20850

 

With copy to:

 

John Cody German, Esq.

COLE SCOTT KISSANE, P.A.

9150 South Dadeland Boulevard, Suite 1400

Miami, FL 33156

 

and

 

Brian M. Torres, Esq.

BRIAN M. TORRES, P.A.

One SE Third Avenue, Suite 3000

Miami, FL 33131

 

If to AST –

 

American Stock Transfer & Trust Company, LLC

Attention: Erica Goodstein, Esq. or

Paul Kim, Esq., Assistant General Counsel

48 Wall Street, 21st Floor

New York, New York 10005

 



10 

 

 

With copy to:

 

John Cody German, Esq.

COLE SCOTT KISSANE, P.A.

9150 South Dadeland Boulevard, Suite 1400

Miami, FL 33156

 

If to NestBuilder –

 

NestBuilder.com Corp.

Attention: Alex Aliksanyan, President

150 Central Park South, Suite 604

New York, NY 10019

 

21.          Counterparts. This Agreement may be executed in one or more
counterparts or by facsimile or electronic mail, and each such counterpart will
be considered an original and all of them will constitute one instrument.

 

22.          Time, of the Essence. Time is of the essence of this Agreement and
of the performance of its terms.

 

The parties have caused this Agreement to be executed by their authorized
representatives set forth below. 

 



  Monaker Group, Inc.       /s/ William Kerby    By: William Kerby   Its:
Chairman and CEO         Date:  December 22, 2017

 



11 

 

 



  RealBiz Media Group, Inc.       /s/ Alex Aliksanyan    By: Alex Aliksanyan  
Its: Authorized Agent         Date:  December 22, 2017

 



  American Stock Transfer & Trust Company, LLC       /s/ M. Asher F. Richelli   
By: M. Asher F. Richelli   Its: Chief Legal Officer           Date:  December
21, 2017



  

  NestBuilder.com. Corp       /s/ Alex Aliksanyan    By: Alex Aliksanyan   Its:
President         Date:  December 22, 2017



  



12 

 

 

EXHIBIT 1

 

Certificate of Amendment to the Certificate of Designations, Number, Voting
Powers, Preferences and Rights of Series A Convertible Preferred Stock of
RealBiz Media Group, Inc. filed October 14, 2014 with the State of Delaware,
Secretary of State



 

13 